Citation Nr: 1629566	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  15-45 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to payment of attorney fees from past-due dependency benefits. 

(The issue of entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $24, 239.47 is addressed in a separate document.)


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The January 2015 decision awarding the payment of dependency benefits was not the result of a notice of disagreement (NOD) with an agency of original jurisdiction decision filed on or after June 20, 2007.  


CONCLUSION OF LAW

The criteria for payment of fees for attorney services from past-due benefits awarded to the Veteran based on the grant of dependency benefits are not met.  38 U.S.C.A. § 5904(d) (West 2014); 38 C.F.R. §§ 14.636, 14.637 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's attorney is seeking the payment of fees in conjunction with a claim for dependency benefits that was awarded in a January 2015 RO decision.  In this respect, the Board notes a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2014). Pursuant to the Veterans Benefits Health Care and Information Technology Act of 2006 (P.L. 109-461), the statue governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and a notice of disagreement has been filed with respect to that decision on or after June 20, 2007.  See 73 Fed. Reg. 29,875 (May 22, 2008), codified at 38 C.F.R. §§ 14.636, 14.637 (2015).

An attorney may charge claimants or appellants for representation provided: 1) after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 CFR 3.156 or for an increase in rate of a benefit, provided a notice of disagreement has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636(c). 

Factual Background and Analysis

This appeal results from a January 2015 denial of attorney fees originating from an award of dependency benefits.  The Veteran's attorney representative has appealed that decision.  He contends he is entitled to attorney fees, because this benefit was either a secondary benefit that resulted from the grant of primary disability compensation benefits on appeal, or alternatively, was a benefit that was directly granted on appeal.  The Board will address each of these contentions in order. 

At the outset, a brief analysis of the procedural history is in order.  Initially, the Board notes the Veteran submitted a claim for a dependency allowance for his mother on June 27, 2013.  At the time he submitted his claim, his combined disability rating was 80 percent.  Prior to the initiation of this claim, on June 5, 2013, the RO notified the Veteran that it was proposing to sever service connection for posttraumatic stress disorder (PTSD).  The same rating decision also denied entitlement to a total disability rating based on individual unemployability (TDIU) and confirmed and continued the ratings assigned for several other disabilities.  The Veteran subsequently appointed the above-noted attorney as his VA representative on March 28, 2014.  

The Board observes that an additional amount of compensation is payable where a parent is dependent on a veteran, and that veteran is entitled to compensation based on disability evaluated as 30 per centum or more disabling.  38 C.F.R. § 3.4.  Soon after the appellant was appointed as the Veteran's representative, the Veteran filed an April 2014 notice of disagreement (NOD) as to all issues decided in the June 5, 2013 rating decision.  Then, in September 2014 the RO issued another rating decision.  The Veteran, through the appellant, submitted another NOD as to all issues decided in that decision in October 2014.  Importantly, the Board notes the RO did not render a decision as to the Veteran's pending claim for entitlement to dependency compensation for his mother in the September 2014 rating decision.  Thereafter, in January 2015 the RO issued a rating decision severing service connection for PTSD, as proposed in the June 2013 rating decision.  However, neither this decision nor any prior adverse decision affected the Veteran's claim for entitlement to additional dependency compensation.  As such, this was not a downstream benefit that resulted from an award on appeal.  Critically, the Board notes the Veteran satisfied the above-noted criteria for entitlement to dependency benefits from the date he initiated his claim to the date he was granted this benefit, notwithstanding any of the benefits that resulted from the April or October 2014 NODs.  As noted above the Veteran's combined disability rating was 80 percent at the time he initiated his claim, and irrespective of any benefits granted as a result of the April or October 2014 NODs, the Veteran's combined disability rating was in excess of 30 percent from the date he initiated his claim until the January 2015 grant of dependency benefit.  

The Veteran was awarded this benefit by way of an administrative decision that was adjudicated concurrently with the January 2015 rating decision.  The Veteran's attorney has asserted the January 2015 decision represented a grant of benefits on appeal.  Specifically, the attorney contends the September 2014 rating decision represented an "implicit denial" of the Veteran's claim for dependency benefits.  He asserts this issue was appealed in the October 2014 NOD.  The Board finds no basis for the attorney's assertion of implicit denials in VA laws or regulations.  The Board notes the September 2014 rating decision did not address the Veteran's claim for dependency benefits.  In pertinent part, 38 C.F.R. § 3.103 clearly states appellate rights are effectuated only upon express notice of an adverse action.  In this case, the Veteran was not notified that his claim for a dependency benefit was denied in the course of the September 2014 decision.  Rather, the issue simply was not addressed.  As such, the Board finds the October 2014 NOD could not have represented an appeal as to the issue of dependency benefits, because the Veteran did not have the right to appeal the issue at that time.  

As explained above, the Veteran's entitlement to dependency benefits was not a result of any primary disability compensation benefit resulting from the April or October 2014 NODs, because the Veteran had established the criteria necessary to obtain dependency benefits at the time he filed his June 27, 2013, claim.  In addition, his claim for a dependency benefit was not granted on appeal, because there was no prior adverse action taken on this issue.  Accordingly, the Board finds the attorney is not entitled to payment of attorney fees from past-due benefits based on the RO's January 2015 decision which granted entitlement to dependency benefits.


ORDER

Entitlement to payment of attorney fees from past-due benefits in connection with the claim of entitlement to dependency benefits is denied.



	                        ____________________________________________
	Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


